Citation Nr: 0639379	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-30 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the throat, including the right tonsil and right cervical 
nymph nodes, including as due to asbestos exposure and/or 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that service connection is warranted for 
throat cancer that is related to in-service exposure to 
asbestos while aboard naval vessels or Agent Orange exposure 
in Vietnam.  Private treatment records indicate that the 
veteran has been treated for what has been variously 
diagnosed as metastatic squamous cell carcinoma involving 
right cervical lymph nodes with primary site unknown, tonsil 
carcinoma with cervical metastasis, and oropharyngeal/tonsil 
squamous cell carcinoma.

The record demonstrates that pursuant to a December 2005 
Board remand, the veteran was afforded a VA examination in 
January 2006 to determine the etiology of his throat cancer.  
The January 2006 VA examiner specifically opined that the 
veteran did not have cancer of the larynx.  As such, service 
connection on a presumptive basis, due to exposure to Agent 
Orange, pursuant to 38 C.F.R. §§ 3.307, 3.309(e) (2006) is 
precluded.  However, notwithstanding preclusion of service 
connection on a presumptive basis, a veteran is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. 
Cir. 1994).  

The record establishes that the veteran served in Vietnam 
during the Vietnam Era, and thus may be presumed to have been 
exposed to Agent Orange during service.  However, the January 
2006 VA examiner did not provide an adequate clinical opinion 
as to whether or not the veteran's throat cancer is at least 
as likely as not due to Agent Orange exposure in service, 
including a rationale for choosing one risk factor (i.e. 
smoking) over another (i.e. exposure to Agent Orange).  

Additionally, the appellant's DD Form 214 shows that he 
served as a boatswain ("BM").  It would appear reasonable to 
assume that appellant was exposed to asbestos in service 
aboard naval vessels, as the RO appears to have done in the 
Statement of the Case issued to the appellant.  See also 38 
U.S.C.A. § 1154(a) (West 2002) (in service connection 
determinations, due consideration shall be given to the 
places, types, and circumstances of the veteran's service).  
The January 2006 VA examiner referenced an Emedicine.com 
article that indicated "studies have demonstrated that 
individuals...exposed to asbestos...have increased cancer risks.  
However, these studies were often small surveys, and in some 
cases, subsequent studies did not show increased risks."  
Based on this information, the examiner reported that it 
"appears that asbestos exposure was mentioned as a risk 
factor (as above), but according to the documentation above, 
further studies did not prove this.  The veteran was a 
smoker, and smoking has been linked to this type of cancer."  
However, the Board observes that the Emedicine.com article 
did not definitively establish that asbestos exposure was not 
a risk factor for cancer.  Again, as previously stated, the 
Emedicine.com article stated that "in some cases, subsequent 
studies did not show increased risks.  The Board finds that 
such statement indeed leaves open the possibility that 
asbestos exposure could cause throat cancer.  Moreover, 
although the examiner seemed to have attributed the veteran's 
throat cancer to smoking, the Emedicine.com article, on which 
he relied, indicated that "although the association [between 
carcinomas of the head and neck and tobacco use] is strong 
and dose related, the issue is more complex than is usually 
assumed."  The article also reported that "a number of 
etiologic agents [including tobacco use, age, genetic 
predisposition, and exposure to industrial products] are 
associated with various degrees of risk in the development of 
SCC of the head and neck... [and that such] etiologic agents, 
as determined on the basis of demographic and statistical 
data, are of limited predictive value in any given 
individual."  

The January 2006 VA examiner did not discuss the veteran's 
in-service exposure to asbestos, did not comment on 
Emedicine.com article's acknowledgement of an association 
between asbestos exposure and cancer, and failed to provide 
clinical rationale as to why he chose one etiologic agent 
(smoking) over the others listed in the article, including 
increased risk due to exposure to asbestos, as the cause of 
the veteran's throat cancer.  Hence, the Board finds that the 
January 2006 VA opinion is inadequate.  As such, the Board 
concludes that the veteran's claims file must be returned to 
the examining physician for a review of the claims file and a 
new clinical opinion.  Such would be useful in adjudication 
of the claim de novo.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file, including 
a copy of this remand, should be 
forwarded to Dr. Isaac Witkowski, the 
examiner from the January 2006 lymphatic 
disorders examination.  If Dr. Isaac 
Witkowski is not available, then another 
appropriate examiner should be selected.  
After reviewing the veteran's claims 
file, the examiner should be requested to 
furnish an opinion concerning whether it 
is at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
throat cancer disability is causally or 
etiologically related to service, 
including the veteran's exposure to Agent 
Orange, and/or the veteran's exposure to 
asbestos.

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide complete rationale 
for the medical conclusions rendered, to 
include why one etiologic agent (i.e. 
smoking) is chosen over another (i.e. 
asbestos or Agent Orange exposure) as the 
cause of the veteran's throat cancer.

The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims file was 
reviewed.

2.  The AMC should also make an attempt 
to secure the Navy Liaison Office list 
pertaining to occupational asbestos 
exposure referenced in the December 2003 
rating decision and associate it with the 
claims file

3.  Following completion of the above, 
consider all additional evidence and 
readjudicate the issue on appeal.  In 
readjudicating the claim, consider the 
provisions of DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988), 
VA Adjudication Procedure Manual M21-1, 
Part VI, para. 7.21, and any other 
applicable provisions, in order to ensure 
that appellant's claim for service 
connection for squamous cell carcinoma of 
the throat, including the right tonsil 
and right cervical lymph nodes, claimed 
as due to asbestos and/or Agent Orange 
exposure, has been properly developed.  
If the benefit sought is not granted, a 
supplemental statement of the case should 
be provided, and appellant should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, to the extent 
such action is in order.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


